Order filed August 5, 2021.




                                       In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00207-CV
                                   ____________

     LANDRY'S, INC. AND HOUSTON AQUARIUM, INC., Appellants

                                        V.

   ANIMAL LEGAL DEFENSE FUND, CARNEY ANNE NASSER, AND
                  CHERYL CONLEY, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-79698

                                       ORDER

      This case has been remanded to our court from the Supreme Court of Texas.
Appellants filed a motion requesting leave to file supplemental briefing addressing
the issues that remain pending before this court following the Supreme Court of
Texas’s opinion affirming and reversing this court’s judgment in part and
remanding this cause to our court for further proceedings consistent with the
Supreme Court’s opinion. We grant appellants’ motion and order supplemental
briefing due by the following dates:

      Appellants’ Brief is due September 7, 2021;

      Appellees Response Brief is due: 30 days from the date appellants’ brief is
      filed;

      Appellants’ Reply Brief, if any, is due: 20 days from the date appellees’
      response brief is filed.

      All briefs shall comply with the length requirements of briefs provided for in
the Texas Rules of Appellate Procedure.



                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Jewell and Poissant.